                Case 5:10-cr-00414-BLF Document 354 Filed 04/16/21 Page 1 of 2




 1 DANIEL F. COOK
   Attorney At Law
 2 P. O. Box 26
   Bodega Bay, CA 94923
 3 Telephone: (415) 730-3075
   Email: dcooklaw@comcast.net
 4

 5                                   UNITED STATES DISTRICT COURT

 6                                NORTHERN DISTRICT OF CALIFORNIA

 7                                            SAN JOSE DIVISION

 8
     UNITED STATES OF AMERICA,                        ) CR No. 10-00414 BLF
 9                                                    )
              Plaintiff,                              ) STIPULATION AND ORDER CONTINUING
10                                                    ) STATUS CONFERENCE DATE
        v.                                            )
11                                                    )
     EVELYN SINENENG-SMITH,                           )
12                                                    )
              Defendant.                              )
13                                                    )
                                                      )
14

15                                                STIPULATION
16            This Court has presently scheduled an April 20, 2021 status conference regarding defendant
17 Evelyn Sineneng-Smith relating to a request for a BOP motion for modification of the term of

18 imprisonment previously imposed (concurrent 18 months imprisonment on each count of conviction)

19 she will be submitting to the Bureau of Prisons (“BOP”) pursuant to 18 U.S.C. §3582(c)(1)(A)(i).

20 Depending upon the BOP decision, or the lapse of thirty (30) days from the BOP receipt of that request,

21 Ms. Sineneng-Smith intends to file a motion for reduction of her terms of imprisonment with this Court

22 pursuant to 18 U.S.C. §3582(c)(1)(A)(i). This requested continuance will allow for that BOP request

23 process to be completed or the lapsing of the thirty (30) day period from receipt of the request by the

24 BOP.

25            The request to the BOP will be filed next week. The filing of the request has been delayed due
26 to the time it has taken to have necessary medical testing/examinations scheduled and completed and

27 obtain an evaluation from her primary physician of her medical condition and of her COVID-19 risk

28 factors.

     STIPULATION AND ORDER
     CR 10-00414 BLF
              Case 5:10-cr-00414-BLF Document 354 Filed 04/16/21 Page 2 of 2




 1          The undersigned parties respectfully request that this Court grant a continuance of the April 20,

 2 2021 status hearing date to May 25, 2021 to allow the BOP request process to be completed or the lapse

 3 of thirty (30) days of time from the receipt of the request by the BOP.

 4      SO STIPULATED.

 5
     DATED: April 16, 2021                               STEPHANIE M. HINDS
 6                                                       Acting United States Attorney

 7                                                       /s/
                                                         SUSAN KNIGHT
 8                                                       Assistant United States Attorney

 9
     DATED: April 16, 2021
10
                                                         /s/
11                                                       DANIEL F. COOK
                                                         Counsel for Ms. Sineneng-Smith
12

13
                                                      ORDER
14
            Good cause appearing, and upon the request of the parties, the presently set status conference
15
     hearing date of April 20, 2021 at 9:00 a.m. is hereby continued to May 25, 2021 at 9:00 a.m.
16
            SO ORDERED.
17

18
     DATED: April 16, 2021
19                                                       HON. BETH LABSON FREEMAN
                                                         United States District Judge
20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER CR 10-00414
     BLF
